Judgment dismissing the complaint and order in so far as it dismisses the complaint reversed on the law; order in so far as it sets aside the verdicts affirmed and a new trial granted, costs to appellants to abide the event. The court had no power to dismiss the complaint after having denied a motion to dismiss it and after rendition of verdict. (Dougherty v. Salt, 227 N. Y. 200; Bail v. N. Y., N. H. & H. R. R. Co., 201 id. 355.) Young, Kapper, Hagarty and Scudder, JJ., concur; Lazansky, P. J., concurs for reversal of the judgment dismissing the complaint and of the order in so far as it dismisses the complaint, but dissents as to the order in so far as it sets aside the verdicts, and votes for a reinstatement of the verdicts and judgment thereon in favor of plaintiffs.